DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The following is a Final Office Action for application 15/334,915. In response to the Examiner's communication of April 01, 2022, Applicant, on June 10, 2022 amended claims 1, 5, 6, 9, 10, 13-15,17-18,21-25 and canceled claims 7-8 and 19-20.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
Claims 1-6, 9-18, and 21-25 are pending in this application.

The amendments to claims 1 -6, 9 -18, 21 - 25 are not persuasive. The claims 1-6, 9-18, 21-24 are rejected under 35 U.S.C. 103, see below.  


Claim Rejections under 35 U.S.C. §103

On pages 13 - 17, Applicant submits, 

A. Independent claim 22 
Independent claim 22 recites, in part: 
“in response to determining that multiple parcels are to be delivered to the storage receptacle during the same estimated delivery window and that storage receptacle dimensions of the storage receptacle are not in excess of a total of the dimensions of the multiple parcels: obtaining, from an intended recipient of the multiple parcels, a delivery prioritization of the multiple parcels; instructing, based at least in part on the delivery prioritization, at least one of the one or more delivery carriers to deliver a first parcel of the multiple parcels to the storage receptacle during the same first estimated delivery window; and instructing, based at least in part on the delivery prioritization, at least one of the one or more delivery carriers to deliver a second parcel of the one or more of the multiple parcels to the storage Application No.: 15/334,91514 Docket No.: A1174.70061US02receptacle during a second estimated delivery window different than the same first estimated delivery window  …

The Office Action (pp. 5, 43) accedes that Motoyama does not describe features relating to instructing at least one of the one or more delivery carriers based on delivery prioritization in the manner recited in previously pending claim 22, and relies instead on Lievens (col. 15, 11. 40-43; col. 16, 11. 27-32 and 55-62). Applicant does not concede that Lievens discloses the language of claim 22 as previously pending. Nonetheless, claim 22 is amended herein in an effort to advance prosecution.  Lievens (col. 15, 11. 40-43) describes handling delivery of a parcel based on an intended recipient's parcel handling preferences. When a first attended delivery/pickup location has inadequate capacity to accept the parcel, the parcel may be re-routed to a second location. Even if Lievens's parcel handling preferences can be interpreted to correspond to the claimed delivery prioritization (which Applicant does not concede), Lievens describes rerouting a parcel to a different location based on the parcel handling preferences. Lievens does not describe managing delivery of multiple parcels to the same storage receptacle in the manner claimed. Indeed, Lievens does not describe the scenario in which, if multiple parcels are to be delivered to a storage receptacle during a same first estimated delivery window, a delivery carrier may be instructed to deliver a first parcel of the multiple parcels to the storage receptacle during the same first estimated delivery window and a second parcel of the multiple parcels to the storage receptacle during a second estimated delivery window different than the same first estimated delivery window.  Therefore, Lievens does not describe "instructing, based at least in part on the delivery prioritization, at least one of the one or more delivery carriers to deliver a first parcel of the multiple parcels to the storage receptacle during the same first estimated delivery window; and instructing, based at least in part on the delivery prioritization, at least one of the one or more delivery carriers to deliver a second parcel of the one or more of the multiple parcels to the storage receptacle during a second estimated delivery window different than the same first estimated delivery window," as recited by amended claim 22. 

Robinson also does not describe the above-emphasized language of amended claim 22. Even if one of ordinary skill would have been led to combine Motoyama, Lievens, and Robinson, no combination of references would have discloses this language of amended claim 22. 
Application No.: 15/334,915 
15 Docket No.: A1174.70061US02 
In addition, Motoyama, Lievens, and Robinson, alone or in combination, fail to teach using multiple access codes at different time periods to facilitate delivery of different parcels to the same storage receptacle. Therefore, Motoyama, Lievens, and Robinson, alone or in combination do not describe "receiving, via the at least one wireless communication radio and from the at least one computing device, a first generated time-bound access code that is bound to the same first estimated delivery window, wherein the first generated time-bound access code facilitates unlocking of the electronically-controlled locking mechanism of the storage receptacle during the same first estimated delivery window for delivery of the first parcel of the multiple parcels to the storage receptacle; transmitting, via the at least one wireless communication radio, the first generated time- bound access code to the wireless interface of the storage receptacle during the same first estimated delivery window; receiving, via the at least one wireless communication radio and from the at least one computing device, a second generated time-bound access code that is bound to the second estimated delivery window, wherein the second generated time-bound access code facilitates unlocking of the electronically-controlled locking mechanism of the storage receptacle during the second estimated delivery window for delivery of the second parcel of the multiple parcels to the storage receptacle; and transmitting, via the at least one wireless communication radio, the second generated time-bound access code to the wireless interface of the storage receptacle during the second estimated delivery window," as recited by amended claim 22.

Examiner acknowledges the Applicant’s arguments. The pending claims have been examined under 35 U.S.C. 103. The Applicant’s amendments necessitate grounds for a new rejection, and thus, the claims are rejected under 35 U.S.C. 103, see below.

 
B. Independent claims 1 and 5 

For reasons that should be appreciated from the foregoing, no combination of Motoyama, Lievens, and Robinson would have disclosed "in response to determining that multiple parcels are to be delivered to the storage receptacle during the same  estimated delivery window and that storage receptacle dimensions of the storage receptacle are not in excess of a total of [[the]] dimensions of the multiple parcels: obtaining from an intended recipient of the multiple parcels, a delivery prioritization of the multiple parcels; instructing, based at least in part on the delivery prioritization, at least one of the one or more delivery carriers to postpone delivery of a first parcel of the multiple parcels to the storage receptacle such that the same  first parcel is delivered to the storage receptacle during a second estimated delivery window different than the same first estimated delivery window; and instructing based at least in part on the delivery prioritization, at least one of the one or more delivery carriers to deliver a second parcel of the multiple parcels to the storage receptacle during the same first estimated delivery window," as recited by claim 1.
Application No.: 15/334,915 
16 Docket No.: A1174.70061US02For at least these reasons claim 1, and each claim that depends therefrom, patentably distinguishes over any combination of Motoyama, Lievens, and Robinson. Accordingly, withdrawal of the rejection of claim 1, and each claim that depends therefrom is respectfully requested. 
reasons that should be appreciated from the foregoing, no combination of Motoyama, Lievens, and Robinson would have disclosed "when multiple parcels are to be delivered to the storage receptable during a same first estimated delivery window and storage receptacle dimensions of the storage receptacle are not in excess of a total dimensions of the multiple parcels: wirelessly receiving a first time-bound access code during the same first estimated delivery window for unlocking of the storage receptacle for delivery of a first parcel of the multiple parcels based on the remote computing device determining, based on a delivery prioritization of the multiple parcels, to deliver the first parcel during the same first estimated delivery window, and wirelessly receiving a second time-bound access code during a second estimated delivery window for unlocking the storage receptacle for delivery of a second parcel of the multiple parcels based on the remote computing device determining, based on the delivery prioritization of the multiple parcels, to change a delivery time of the second parcel to the second estimated delivery window, the second estimated delivery window being different than the same first estimated delivery window," as recited by claim 5. For at least these reasons claim 5, and each claim that depends therefrom, patentably distinguishes over any combination of Motoyama, Lievens, and Robinson. Accordingly, withdrawal of the rejection of claim 5, and each claim that depends therefrom is respectfully requested. 

II. General Comments on Dependent Claims 

As each of the dependent claims depends from a base claim that is believed to be in condition for allowance, Applicant believes that arguing the further distinguishing features of all of the dependent claims is unnecessary at this time. However, Applicant does not necessarily concur with the interpretation of the dependent claims as set forth in the Office Action, nor does Applicant Application No.: 15/334,91517 Docket No.: A1174.70061US02concur that the basis for the rejection of any of the dependent claims is proper. Therefore, Applicant reserves the right to specifically address in the future the further patentability of the dependent claims not specifically addressed herein


Examiner acknowledges the Applicant’s arguments. The pending claims have been examined under 35 U.S.C. 103. The Applicant’s amendments necessitate grounds for a new rejection, and thus, the claims are rejected under 35 U.S.C. 103, see below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 10-14, 16-18, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama  (2016/0,216,106 A1) , Motoyama (`106)  hereon,  in view of  Lievens (US 10, 402, 775 B2) 

Regarding Claim 1, (Currently Amended)
A system for securing delivery of parcels, the system comprising:  a storage receptacle having an electronically-controlled locking mechanism, the storage receptacle comprising a wireless interface, and one or more first processors, and at least one first storage medium comprising instructions which, when executed by the one or more first processors, cause the one or more first processors to carry out a first method comprising:  

Motoyama   –(~106) teaches a system architecture, of a digital locker system delivery system. FIG. 1 is a block diagram that depicts example architecture of a digital locker delivery system (delivery system) 10. Digital locker delivery system 10 may be configured to allow lockers in a digital locker facility 110 to communicate, via one or more computer networks 155. Locker facility manager 192 and/or databases 194 may be used to manage digital lockers of digital locker facility 110. Digital locker 122 may communicate with a locker sensor (LS) 124 and a locker controller (LC) 126; a digital locker 132 may communicate with a locker sensor 134. Motoyama (`106)  [029], [063]- [084], [Figure 1],[Figure 2]


receiving an access code for facilitating unlocking of the electronically-controlled locking mechanism of the storage receptacle, in response to confirming validity of the received access code, unlocking the electronically-controlled locking mechanism, detecting whether one or more expected parcels  determining that one or more expected parcels are  within the storage receptacle, wherein detecting whether  one or more expected parcels are  within the storage receptacle comprises:

Motoyama –(~106)  teaches controlled access to a locker compartment, Motoyama [072].; Motoyama –(~106) Once the purchase transaction is completed, the buyer may receive a…  an access code for a particular digital locker compartment, in which the pair of tickets will be delivered, and from which the pair of tickets may be picked up/retrieved.  Motoyama –(~106) [072], [074], [083]. and Motoyama –(~106) teaches authenticating credential, and validating the credentials, Motoyama –(~106) [0100],[0103]. 

Motoyama –(~106) teaches sensors may collect two or more dimensions of the package. For example, if a package is a box, then the sensors may collect a height, a width, and a length of the package, although some of those dimensions may not be available to some sensors. Motoyama [0113], [0117].

Motoyama (~106) discloses upon receiving the access code, the locker controller may unlock the locker, and, in step 816, open the door of the locker, Motoyama [0237],;  Motoyama (~106 ) teaches in step 801 , a locker sensor detects that a package has been placed in a digital locker, and communicates that to the locker controller [0239], [Figure 10].

detecting one or more identifying parameters of contents of the storage receptacle, and 

Motoyama –(~106)  teaches if the sensors determine that there are two boxes stored in the compartment, and one box is placed on the top of the other box, then the sensors may determine a size of each of the boxes, and transmit the information … to a locker controller. Motoyama –(~106) [0117]., Motoyama –(~106)  teaches reading of the dimensions of a package may be obtained  using a variety of sensors. Motoyama –(~106)  [050], [052], [060].

Motoyama –(~106)  [0236] teaches once physical characteristics of a package and dimensions of available locker compartments are received, or otherwise obtained, locker manager 1104 may use them to determine the best-fit locker for the package, Motoyama –(~106)  [0236].. Motoyama –(~106)   [0239] teaches in step 801 , a locker sensor detects that a package has been placed in a digital locker, and communicates that to the locker controller. A locker sensor may detect that weight readings obtained from the digital locker and one or more locker sensors may detect that an object has been placed in a locker compartment, determine physical dimensions of the object, and send data representing the physical dimensions of the object to a locker controller, which in turn, can communicate the data to locker manager 1104. Motoyama –(~106)   [239]; Motoyama –(~106)  [0236],[0239], [Figure 10].

in response to determining that the one or more identifying parameters of the contents of the storage receptacle match expected identifying parameters for the one or more expected parcels, determining that one or more expected parcels are within the storage receptacle; and

Motoyama –(~106)   [0239] teaches in step 801 , a locker sensor detects that a package has been placed in a digital locker, and communicates that to the locker controller. A locker sensor may detect that weight readings obtained from the digital locker and one or more locker sensors may detect that an object has been placed in a locker compartment, determine physical dimensions of the object, and send data representing the physical dimensions of the object to a locker controller, which in turn, can communicate the data to locker manager 1104. Motoyama –(~106) , [239], [0290].


Motoyama –(~106)  discloses In step 1188, locker manager 713 receives sensor data from locker controller 715, and verifies whether the sensor data (corresponding to data representing physical characteristics) indicates that an object was placed in the locker, and if so, whether the object is the package intended for the locker. If the data representing physical characteristics indicate that an object was placed in the locker, then locker manager 713 may compare the data representing physical characteristics of the object with reference data (obtained from for example, an intermediary 714) and representing physical characteristics of the package to determine whether the deposited object is indeed the intended package., Motoyama –(~106)  [0307]; If data representing physical characteristics received from locker controller 715 matches the reference data representing physical characteristics for the package within a certain tolerance, then locker manager 715 may conclude that the package was indeed delivered to the digital locker.; Motoyama –(~106)  [0309],  Motoyama –(~106)  [0307] –[0309].


Motoyama –(~106)  teaches locker sensor 124 (134, 144) may be a programmable unit implementing one or more optical sensors, magnetics sensors, weight sensor, and the like. Locker sensor 124 (134, 144) may be configured to determine a size, a weight, an appearance and other characteristics of an item deposited in a locker compartment. Motoyama–(~106) [010], [073], [054], [055]  and Motoyama teaches detecting one package on top of another Motoyama –(~106) [0117].,



in response to detecting that the one or more expected parcels are within the storage receptacle, locking the electronically-controlled locking mechanism; 

Motoyama –(~106)  discloses in step 1188, locker manager 713 receives sensor data from locker controller 715, and verifies whether the sensor data ( corresponding to data representing physical characteristics) indicates that an object was placed in the locker, and if so, whether the object is the package intended for the locker., Motoyama –(~106)  [0307].; Motoyama –(~106)  discloses In step 942, locker controller 715 receives a signal from locker sensor 717 indicating that the door of the locker has been closed, and locks the door of the locker. Motoyama –(~106)  [0313]., Motoyama –(~106)  [0307]-[0313], [0353], [Figure 6].  and Motoyama teaches detecting one package on top of another Motoyama –(~106) [0117].,

Motoyama –(~106)  teaches  sensor readings provided by a digital locker may also be used to determine whether a package was deposited in a locker compartment … Motoyama–(~106) [010], [054], [055]. 


at least one computing device configured to generate an access code and to transmit the access code via at least one network, at least one computing device comprising one or more second processors and at least one second storage medium comprising instructions which, when executed by the one or more second processors, cause the one or more second processors to carry out a second method comprising: 
 

Motoyama –(~106)  discloses teaches … the message may also include information about the digital locker, such as an identifier of the digital locker, instructions for retrieving the package from the compartment, an access code for accessing the compartment, and the like., Motoyama –(~106)  [0246], [Figure 10].
Motoyama –(~106)  discloses in step 1214, seller 1102 sends an access code for a digital locker to a buyer 1255. The access code may be used by buyer 1255 to open up the digital locker to retrieve the package from the locker.,  Motoyama –(~106)   [0326], [083],[098].

Motoyama –(~106)   [0280],[Figure 12 ] teaches for the purpose of explaining the example depicted in FIG. 12, it is assumed that the package has been already stored in a digital locker, and the information about the digital locker and the access code to access the digital locker have been provided to seller 1102.; Motoyama –(~106)  [0283] In step 1214, seller 1102 sends an access code for the digital locker to buyer 1255. The access code may be used by buyer 1255 to open up the digital locker to retrieve the package from the locker. The access code may be pin number, and alpha-numerical string, or other data that buyer 1255 may use to open up the digital locker. , Motoyama –(~106)   [0280], [0283],[Figure 12].


Motoyama –(~106)   discloses  a digital locker architecture and FIG. 7 is a block diagram that depicts a process of identifying a best-fit locker compartment for a package., [0152], [Figure 7], [Figure 1], [Figure 2].


Motoyama  [Figure 1], [063] discloses FIG. 1 is a block diagram that depicts example architecture of a digital locker delivery system 10. Motoyama [0065]-[067],[Figure 1] teaches Digital locker delivery system 10 may be configured allow lockers in a digital locker facility 110 to communicate, via one or more computer networks 155, with one or more sellers 172, 174, and one or more buyers 182, 184. Motoyama [Figure 5], [0116]-[0120] teaches making arrangements  for delivering the goods to a digital locker, the intermediary 500 may  notify the seller the item has been deposited in the locker and notifies the buyer.


determining whether multiple parcels are to be delivered to the storage receptacle during [[an]] a same first estimate delivery window;  in response to determining that multiple parcels are to be delivered to the storage receptacle during the same first estimated delivery window and that [[the]] storage receptacle dimensions of the storage receptacle are not in excess of [[the]] a total of the dimensions of the multiple parcels;  


Motoyama –(~106)  if the identified locker is too small, or otherwise not suitable for storing the package, then the delivery system may try to find a more suitable locker compartment.., Motoyama –(~106)   [0179] - [0206], [Figure 7].


Motoyama (‘106 ) teaches once measurements of a package are provided to a digital locker delivery system, the delivery system may use the measurements to find a locker compartment that is suitable for holding the package,  one example of the process for collecting and identifying the most suitable locker compartment is described in Figure 7., Motoyama (`106 ), [0183], [Figure 7]; In step, 7016, locker manager 1104 sends a request to an intermediary to provide package information for a package. Upon receiving request, the intermediary sends the package information to the delivery system., Motoyama (`106), [0195].; Motoyama (~106) In step 7020, locker manager 1104 searches for the best-fit locker for the package. Searching for the best-fit locker may include determining the measurements of the package, determining measurements of available (empty) lockers, and finding a match between the measurements of the package and the measurements of the available lockers. Motoyama (~106) teaches once locker manager 1104 receives the measurements of the package and the measurements of the empty lockers, locker manager 1104 may execute an optimization-based-application, which may determine the locker that is the best-fit locker for the package., Motoyama [0203]., See Motoyama [00197]-[0204], [0212],[0215],.

Motoyama –(~106) teaches if more than one package are stored in  a locker compartment, then physical characteristics of each package may be determined. If that is not possible or difficult to determine, then physical characteristics of the packages taken as a whole (combined) may be determined., Motoyama –(~106)  [0216] ; 
Motoyama teaches monitoring the time period in which packages remain in a locker compartment . , Motoyama –(~106) [0364] –[0365] and Motoyama teaches a seller and/or a buyer may be charged fees if they let a package remain in the locker compartment longer than a specified time (e.g., if a buyer fails to pick up a package from a locker compartment for more than five days,)., Motoyama –(~106)  [0158]-[0160] 

(Motoyama teaches monitoring the time period in which a package is a storage compartment/locker, and thus, Motoyama teaches monitoring  periods of time the package is in the locker, and thus, Motoyama teaches a delivery window.)

Motoyama teaches dispatching an order , Motoyama [0142] and Motoyama teaches the notifying the seller 520 and buyer that the ordered item has been deposited in the digital locker , Motoyama [0146]-[0147]

        Motoyama teaches:
… obtaining, from an intended recipient of the multiple parcels, … during the same first estimated delivery window; and …

Motoyama teaches monitoring the time period in which packages remain in a locker compartment ., Motoyama –(~106) [0364] –[0365] and Motoyama teaches a seller and/or a buyer may be charged fees if they let a package remain in the locker compartment longer than a specified time (e.g., if a buyer fails to pick up a package from a locker compartment for more than five days,)., Motoyama –(~106)  [0158]-[0160] 

(Motoyama teaches monitoring the time period in which a package is a storage compartment/locker, and thus, Motoyama teaches monitoring  periods of time the package is in the locker, and thus, Motoyama teaches a delivery window.)

(Motoyama teaches delivering 2/ multiple packages to a locker.)

Although highly suggested, Motoyama does not explicitly teach:
“ … a delivery prioritization of the multiple parcels; instructing, based at least in part on the delivery prioritization, at least one of the one or more delivery carriers to postpone delivery of a first parcel  of the multiple parcels to the storage receptacle such that the first parcel is delivered to the storage receptacle during a second estimated delivery window different than the same first estimated delivery window; and instructing based at least in part on the delivery prioritization, at least one of the one or more delivery carriers to deliver a second parcel of the multiple parcels to the storage receptacle …; and
	
Lievens teaches:
“… a delivery prioritization of the multiple parcels; instructing, based at least in part on the delivery prioritization, at least one of the one or more delivery carriers to postpone delivery of a first parcel  of the multiple parcels to the storage receptacle such that the first parcel is delivered to the storage receptacle during a second estimated delivery window different than the same first estimated delivery window; and instructing based at least in part on the delivery prioritization, at least one of the one or more delivery carriers to deliver a second parcel of the multiple parcels to the storage receptacle…”

Lievens teaches the computer system is configured for: (1) receiving an indication that one or more parcels are scheduled for delivery from a first location to a first attended delivery/pickup location, … (2) determining whether the first attended delivery/pickup location has capacity to accept delivery of the one or more parcels; (3) at last partially in response to determining that the first attended delivery/pickup location does not have capacity to accept delivery of the one or more parcels: notifying the user of the lack of capacity; and providing, to the intended recipient, a selection of one or more re-routing options. In various embodiments, the one or more re-routing options are selected from the group consisting of: … (2) delaying a delivery of the one or more parcels to the first attended delivery/pickup location at least until the first attended delivery/pickup location has the capacity to accept delivery of the one or more parcels;, Lievens [column 1  lines 30-65] and Lievens teaches an estimated capacity of said attended delivery/pickup location at an estimated delivery time of said one or more parcels;, Lievens [column 16 lines 15-25], [column 15 lines 63-66]. 

Motoyama (~106) teaches monitoring the delivery and controlled access to lockers.  Lievens teaches determining, by a processer whether a particular attended delivery/pickup location to which a parcel is being directed has an ability to accept the parcel.  It would have been obvious to combine before the effective filing date to monitor the locker availability, as taught by Motoyama, with an adjustment of delivery of the parcel, as taught by Lievens, to have more efficient ways to deliver parcels to customers, Lievens [column 1 lines 22-25].


and a mobile computing device comprising at least one wireless communication radio, one or more third processors, and at least one third storage medium comprising instructions which, when executed by the one or more third processors, cause the one or more third processors to carry out a third method comprising: receiving, via the at least one wireless communication radio and from the at least one computing device, a generated access code for facilitating unlocking of the electronically-controlled locking mechanism of the storage receptacle during the same  first estimated delivery window; and


Motoyama –(~106)  discloses FIG. 1 is a block diagram that depicts example architecture of a digital locker delivery system 10., Motoyama –(~106)  [Figure 1], [063].  And Motoyama FIG 11 teaches illustrates the communication exchange between a delivery person 710, a bar/QR/RFID code reader 712, a locker manager 713, an intermediary 714, a locker controller 715, a locker compartment 716, a locker sensor 717, and a seller 718., Motoyama –(~106)  [Figure 1], [063]-[067]., Fig 9 [0249] and [Figure 11]; 

Motoyama Fig 6 teaches locker sensor configuration,  physical locker compartment, one or more locker sensors 644 (654, 664, 674) and a locker controller 646 (656, 666, 676), … touch panel 622 may be configured to input data provided by a user, and display information for the use/, Motoyama [0162] –[0175]

Motoyama –(~106)  teaches although an access pin number has been described …as a medium for enabling access to the digital locker,  alternative systems may use other methods for facilitating access to the locker.  For example, a buyer 720 …. may launch a mobile application on his mobile phone, and use Bluetooth wireless technology and the mobile application to send data to the digital locker and to receive data from the digital locker., Motoyama –(~106) [0362]. 

Similar to above Motoyama –(~106)  [0158]-[0160] 



transmitting, via the at least one wireless communication radio, the generated access code to the wireless interface of the storage receptacle during the same first estimated delivery window so that the storage receptacle can be unlocked for delivery of the second parcel during the same first estimated delivery window.

Motoyama –(~106)  teaches although an access pin number has been described …as a medium for enabling access to the digital locker,  alternative systems may use other methods for facilitating access to the locker.  For example, a buyer 720 …. may launch a mobile application on his mobile phone, and use Bluetooth wireless technology and the mobile application to send data to the digital locker and to receive data from the digital locker., Motoyama –(~106) [0362]. 

Motoyama –(~106)  In step 1214, seller 1102 sends an access code for the digital locker to buyer 1255. The access code may be used by buyer 1255 to open up the digital locker to retrieve the package from the locker. The access code may be pin number, and alpha-numerical string, or other data that buyer 1255 may use to open up the digital locker. , Motoyama  [0283], [Figure 12].
And similar to above [Motoyama –(~106)  [0158]-[0160] ] and Motoyama teaches two packages/ multiple packages are in one locker (e.g., two or more objects are stored in the compartment … one box is placed on top of the other box), and thus, Motoyama teaches the storage receptacle being unlocked for the second package., Motoyama [0117]

(Motoyama teaches access code for opening a locker, a locker may hold multiple packages (e.g., two packages) and thus,  Motoyama teaches the access code providing access to two package, during the time period in which the packages are available in the locker).


Regarding Claim 2, (Previously Presented)

The system of claim 1, wherein the system further comprises at least one camera at the storage receptacle in a location positioned to record activity of a delivery carrier.

Motoyama –(~106) teaches sensors 1030, 1040 may also collect other types of information useful in identifying a user, a package, a mailing document, and the like. For example, sensors 1030 may be used to monitor surroundings of digital locker 30 using cameras and other visual data collecting devices., Motoyama –(~106) [0101]; and Motoyama –(~106) teaches sensors may be cameras configured to detect whether a person is standing in front of the compartment, and if so, take a picture of the person, or record a video depicting the person. Those sensors may be used as security cameras or as authentication devices., Motoyama –(~106)  [0121].



Regarding Claim 3, (Previously Presented) 

The system of claim 1, wherein detecting the one or more expected parcels are within the storage receptacle comprises  detecting the one or more identifying parameters of the contents of the storage receptacle with at least one sensor  of the storage receptacle. 

Motoyama –(~106) teaches sensors are configured to determine whether one or more objects are stored in the compartment. If two or more objects are stored in the compartment…, and if the sensors determine that there are two boxes stored in the compartment, and one box is placed on the top of the other box,
then the sensors may determine a size of each of the boxes, and transmit the information separately to a locker controller Motoyama –(~106) [0117].



Regarding Claim 4, (Previously Presented) 

The system of claim 3, wherein the at least one sensor comprises an infrared scanner or ultrasonic scanner to measure parcel dimensions, a barcode scanner or a QR code scanner to read a tracking label on the parcel, and/or a scale to measure a weight of the parcel.  


Motoyama –(~106) teaches if the collected data includes QR code information or RFID  code information collected from a mailing slip or mailing label, the collected data may be used to identify a package, a letter or other item to which the QR code label or the RFID code label is affixed. If the collected data includes bar-code data collected from a package slip or other type of printed code, then the collected data may be also used to identify a locker in which the package is to be deposited, or a locker from which the package is to be retrieved., Motoyama –(~106) [0128].


Motoyama –(~106)  teaches the information provided by sensors of a digital locker may be used to monitor a digital locker. The information may include information indicating whether any item is stored in a locker, and if so, a size of the item stored in the locker, and any other characteristics of the item. Such characteristics may include a color of the packaging of the item, a weight of the item, and the like., Motoyama –(~106) [0156],

Motoyama –(~106) teaches digital locker system utilizes a variety of sensors, including sensors for measuring and weighing the packages. The sensors may include weight sensors, light sensors, infra-red sensors, optical sensors, magnetic sensors, and the like. The sensors may be used to determine various characteristics of a package, such as physical dimensions of a package, a weight of the package, a color of the wrapping of the package, an appearance of the package, and the like, Motoyama –(~106)  [050].


(Motoyama –(~106)  teaches infra-red scanners, a barcode scanner or a QR code scanner to read a tracking label on the parcel, and/or a scale to measure a weight of the parcel.); (The labels infrared scanner or ultrasonic scanner, a barcode scanner or a QR code scanner, and/or a scale to measure a weight are merely names and labels indicating a particular function and do not alter the structure or function of the claimed invention, accordingly these limitations (e.g., infrared scanner or ultrasonic scanner, a barcode scanner or a QR code scanner, and/or a scale to measure a weight) do not patentability distinguish the claims from the cited prior art.)



Regarding Claim 5, (Currently Amended) 

A method for securing delivery of parcels to a storage receptacle, the storage receptacle comprising an electronically-controlled locking mechanism, a wireless interface, and at least one processor, the method comprising:


Motoyama –(~106)  teaches controlled access to a locker compartment, Motoyama [072].; Motoyama –(~106) Once the purchase transaction is completed, the buyer may receive a purchase-confirmation message. The message may include a physical address of the digital locker facility 110 and an access code for a particular digital locker compartment, in which the pair of tickets will be delivered, and from which the pair of tickets may be picked up/retrieved.  Motoyama –(~106) [072], [074], [083] and [0175], [Figure 6].



wirelessly receiving, by the wireless interface of the storage receptacle, [[an]] a timebound access code that is bound to the estimated delivery window for unlocking of the storage receptacle

Motoyama –(~106) teaches locker manager 1104 may retrieve an access code for the identified locker, and send the access code to a locker controller of the identified locker. Upon receiving the access code, the locker controller may unlock the locker, and, in step 816, open the door of the locker, Motoyama –(~106) [0237]-[238], [Figure 7].

Motoyama –(~106)  teaches sending an access code for the digital locker to for the purposes of retrieving a package from the locker. The access code may be pin number, and alpha-numerical string, or other data that buyer 1255 may use to open up the digital locker., Motoyama  [0283], [Figure 12],[0261], [0362]. 
Motoyama teaches monitoring the time period in which packages remain in a locker compartment . , Motoyama –(~106) [0364] –[0365] and Motoyama teaches a seller and/or a buyer may be charged fees if they let a package remain in the locker compartment longer than a specified time (e.g., if a buyer fails to pick up a package from a locker compartment for more than five days,)., Motoyama –(~106)  [0158]-[0160] 

(Moyotama ~106 teaches an access code which is associated with access of a package in an  electronic locker, the time the package is in the locker is the time that bound to the access code providing access to the package in that locker, thus Motoyma ~106 teaches a timebound access code that is associated/bound with access of a package in the locker.)

in response to confirming, by the at least one processor, validity of the at least one time-bound access code, unlocking, by the at least one processor, the electronically-controlled locking mechanism to permit access to an interior of the storage receptacle; and

Motoyama –(~106) teaches locker manager 1104 may retrieve an access code for the identified locker, and send the access code to a locker controller of the identified locker. Upon receiving the access code, the locker controller may unlock the locker, and, in step 816, open the door of the locker, Motoyama –(~106) [0237]-[238], [Figure 7].

Motoyama –(~106) message may indicate that if the package is picked after more than thirty days, then the package will be removed from the digital locker by an associate from a digital locker delivery system., Motoyama –(~106) [0247] 


(Moyotama ~106 teaches an access code which is associated with access of a package in an  electronic locker, the time the package is in the locker is the time that bound to the access code providing access to the package in that locker, thus Motoyma ~106 teaches a timebound access code that is associated/bound with access of a package in the locker.)

Motoyama –(~106)  [0158]-[0160] 


[[and ]] detecting whether [[the]] one or more expected parcels is within the storage receptacle, wherein detecting whether the one or more expected parcels is within the storage receptacle comprises detecting one or more identifying parameters of contents of the storage receptacle; an


Motoyama –(~106) teaches sensors may collect two or more dimensions  (combined dimensions, parameters ) of the package. For example, if a package is a box, then the sensors may collect a height, a width, and a length of the package, although some of those dimensions may not be available to some sensors. Motoyama [0113], [0117], [0229].   Motoyama –(~106) teaches more than one package are stored in a locker compartment., Motoyama –(~106) [0117],[0216], [0262]-[0264].

in response to detecting that the one or more expected parcels is within the storage receptacle, re-locking, by the at least one processor, the electronically-controlled locking mechanism

Motoyama –(~106)  [0242] teaches the locker manager may compare physical dimensions of the object deposited in a locker with the reference physical dimensions of the package, and if the dimensions match within an error value, then locker manager 1104 may determine that the intended package was deposited in the locker. Alternatively, or in addition to comparing the dimensions, locker manager 1104 may compare a weight of the object deposited in a locker with a reference weight of the intended package, and if the weights match within an error value, then locker manager 1104 may determine that the intended package was deposited in the locker;  Motoyama –(~106)   [0243] In step 820, locker manager 1104 sends a message to a locker controller of the digital locker to close the locker. The locker may be closed automatically be the controller, or a message may be displayed on a touch panel of the digital locker with instructions for closing the locker., Motoyama –(~106)  [0242]-[0243], [Figure 8]. 


Motoyama –(~106) teaches determine whether an object was placed in the locker, and or whether the deposited object was intended for the locker. ; Motoyama (~106) [264]. Motoyama (~106 ) teaches the door of the locker compartment has been closed, and sends a signal to the locker controller 715  to indicate the locker was closed. …. In response to receiving the signal, controller 715 causes a locker compartment 716 to lock the door of the locker. Motoyama  (‘106), [0264]-[0267], [Figure 7]. 


Regarding Claim 6, (Currently Amended) 

The method of claim 5, further comprising with at least one computing device: contacting, by [[the]] a delivery carrier, [[the]] an intended recipient of the comprises multiple parcels to obtain authorization for delivery of the multiple parcels to the storage receptacle based on [[the]] parcel and storage receptacle identifying data received from a vendor, wherein the storage receptacle identifying data at least one of a serial number or global positioning system metadata.  

Motoyama (~106) teaches unless the particular  digital locker was explicitly requested by a seller or other entity, the delivery system may verify whether another digital locker that is more suitable for holding the package is available. If the identified digital locker is the best-fit locker for a package (authorization), then the process processed to step 7030., Motoyama (~106) [0204]-[0206].

Motoyama –(~106) teaches if more than one package are stored in a locker compartment, then physical characteristics of each package may be determined. If that is not possible or difficult to determine, then physical characteristics of the packages taken as a whole may be determined. Motoyama –(~106) [0216], [0246]


Motoyama –(~106)  teaches 802, intermediary 1102 receives a package that a seller or a sender wishes to have delivered to a digital locker. The package may have an attached label indicating the name and the address of the sender, the name and the address of the recipient, and other information, such as package- handling instructions, and the like, Motoyama (~106)  [0214], [0221] and Motoyama (~106) teaches tracking data record may have an assigned identifier or a sequence record. The identifier may also be referred to as a tracking number. The identifier (tracking number) may be used to uniquely identify and track delivering of the package., Motoyama (~106)  [0220]- [0222] and Motoyama [0246] teaches physical address of the facility at which the digital locker is located and the number (or identifier) of the digital locker.

(Motoyama teaches a tracking number and thus Motoyama teaches a serial number associated with the package. A tracking number is used to locate and monitor movement of a package.)


Regarding Claim 7, (Cancelled) 

Regarding Claim 8, (Cancelled)



Regarding Claim 10, (Currently Amended) 

The method of claim 5, wherein  detecting one or more identifying parameters of contents of the storage receptacle comprises:  measuring, by at least one sensor of the storage receptacle, the dimensions and/or weight of  an object in the storage receptacle; 

Similar to claim 4. Motoyama –(~106)  [050], [0156], [10], 073], [054], [055].

and validating that the object is the parcel, wherein the validating comprises determining, by the at least one processor, whether the dimensions and/or weight of the object match expected dimensions and/or weight of the parcel

similar to claim 1 Motoyama –(~106)  [0307] –[0309]

wherein the storage receptacle comprises the at least one sensor for measuring the dimensions and/or weight of an object.

similar to claim 1 Motoyama –(~106)  [0239], [290]



Regarding Claim 11, (Previously Presented) 

The method of claim 10,  wherein the at least one sensor comprises an infrared scanner, an ultrasonic scanner, a barcode scanner, a QR code scanner, and/or a scale.

[same as claim 4],  Motoyama (~106) [0128], [0300], [Figure 7]


Regarding Claim 12, (Previously Presented)

The method of claim 10, wherein the storage receptacle includes one or more audible and/or visible feedback mechanisms, and the method further comprises, in response to confirming, by the at least one processor, that the dimensions and/or weight of the object match the expected dimensions and/or weight, presenting audible and/or visible feedback from the storage receptacle via the one or more audible and/or visible feedback mechanisms.

Motoyama (~106) teaches digital lockers may be implemented using various methods.  Figure 6 teaches  locker sensors  644 (654,664, 674) may be any type of electronic sensor, mechanical sensor, optical sensor, camera, scanner, … configured to collect information about  items,, locker compartments and users. Locker sensors are described in Figure 1 and in Figure 3A., Motoyama (~106) [0163]-[0164].

Motoyama (~106) teaches data representing physical dimensions and/or weight provided by one or more sensors installed in a locker compartment may be used to determine whether an object was placed in the locker, and/or whether the deposited object is the package intended for the locker. For example, if a weight determined by the sensors indicates a change from an almost zero value to a non-zero value, then locker manager 713 may determine that an object was placed in the locker. Furthermore, if the weight of the object placed in the locker matches a reference weight of the intended package, then locker manager 713 may determine that the object placed in the locker is the intended package.,  Motoyama (~106) [0264], [Figure 7].



Regarding Claim 13,  (Currently Amended) 

The method of claim 12, further including transmitting, from a delivery carrier mobile computing device, the audible and/or visible feedback to a remote service manager and/or an intended recipient of the parcel.

Similar to claim 1. Motoyama (~106) [0362], [065] –[067],[Figure 1]


Regarding Claim 14,  (Previously Presented) 

The method of claim 10, further comprising, in response to determining in the validating that the dimensions and/or weight of the object do not match the expected dimensions and/or weight of the parcel, outputting an error notification.


Motoyama [0245] teaches  if the weight reading obtained from locker controller 1204 does not match the reference weight of the package, then locker manager 1104 may determine that something other than the package was deposited in the compartment., Motoyama [0288] –[0289]; Motoyama (~106) teaches data representing physical characteristics obtained from locker controller 1204 does not match (within a certain tolerance) the reference data representing physical characteristics of the package, then the report message may indicate to a seller, a sender, and/or recipient that some problem has occurred in delivering the package to the digital locker, or that the package has still not been delivered
to the locker., Motoyama (~106) [0288]-[0291]; [307] - [310],[Figure 11]



Regarding Claim 16, (Previously Presented) 

The method of claim 5 , further comprising: reporting an event to at least one computing device remote from the storage receptacle via the wireless interface of the storage receptacle.

Motoyama –(~106)  teaches the example depicted in FIG. 9 is one of many examples of the communications exchanged between entities and elements 710-718 as a package is delivered to a digital locker., Motoyama –(~106) [0249], [0324], [Figure 9], [Figure 12].

Motoyama –(~106) teaches step 948, intermediary 714 receives a delivery report from locker manager 713, and forwards the delivery message to seller 718. The delivery report may include information indicating that that the package was delivered and deposited in locker compartment 716, identification information of the digital locker that contains locker compartment 716, identification of the package, identification of a recipient of the package, and the like.; Motoyama (~106)  [0267], [0271], [Figure 7].



Regarding Claim 17, (Previously Presented) 

The method of claim 16, wherein the event is selected from a group comprising: presence of a delivered parcel in the storage receptacle; opening or closing of the storage receptacle; entry of a valid access code; and entry of an invalid access code.

Similar to claim 5,  , Motoyama –(~106) [0237]-[238], Figure 7]. and  Motoyama –(~106) [Figure 12], [0323], [326]-[0328]



Regarding Claim 18, (Currently Amended)

The method of claim 5, wherein the storage receptacle further comprises at least one camera, and wherein the method further comprises triggering, with the at least one processor, recording by the at least one camera in response to receipt of the at least one access code, recording an entry event at the storage receptacle; and reporting the entry event via the wireless interface.

Similar to claim 2 and claim 12;  Motoyama (~106) [0163], [Figure 1],[Figure 3A].

Regarding Claim 19,  (cancelled)

Regarding Claim 20, (cancelled)

Regarding Claim 21, (Currently Amended) 

The method of claim 5, wherein: detecting whether the is one or more expected parcels is within the storage receptacle further comprises: determining whether the one or more identifying parameters of the contents of the storage receptacle match one or more expected parameters for the parcel one or more expected parcels; 

Similar to claim 1 and claim 12, Motoyama (~106) [abstract], [239], [0290].


and in response to determining that the one or more identifying parameters match the one or more expected parameters, validating that the one or more expected parcels are in the storage receptacle;.

Similar to claim 12,  Motoyama (~106) [0163],[0264], [Figure 1], [Figure 3A],[Figure 7].

and re-locking the electronically-controlled locking mechanism in response to detecting that the one or more expected parcels is within the storage receptacle comprises locking the electronically-controlled locking mechanism in response to validating that the one or more expected parcels is in the storage receptacle

Similar to claim 5; Moyomota ‘106 [0264]-[0267], [Figure 7].  Motoyama ~106 teaches In step 1346, locker controller 715 receives an indication from locker sensor 717 that the door of the locker compartment 716 has been closed, and causes locking of the locker compartment.,  Motoyama [0355] 


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama  (2016/0,216,106 A1) , Motoyama (`106)  hereon, in view of  Lievens (US 10, 402, 775 B2)  and in further view of  Luxer One  (2015, Luxer One How it Works)

Regarding Claim 15, (Currently Amended)

The method of claim 5 further comprising  …, by a delivery carrier mobile computing device, [[the]] at least one parcel of the multiple parcels being placed in the storage receptacle; 

Motoyama teaches cameras are a type of lock sensor used to collect information about the items, locker compartments and users.  Similar to claim 2 and claim 12;  Motoyama (~106) [0163]-[0164], [Figure 1],[Figure 3A]. and Similar to claim 1. Motoyama (~106) [0362], [065] –[067],[Figure 1],  and [0117], [0216]

comparing, with at least one computing device remote from the storage receptacle, …. to storage receptacle … to detect a match; and responsive to detecting a match, confirming that the parcel was delivered to the correct storage receptacle.

Similar to claim 5  Motoyama (~106)  [0242]-[0243], [Figure 8] and [0163]-[0164].

Although highly suggested, Motoyama does not explicitly teach:
“… photographing… photograph global positioning system metadata … global positioning system metadata …”

Luxer One  teaches:
“… photographing… photograph global positioning system metadata … global positioning system metadata …”


    PNG
    media_image1.png
    801
    1051
    media_image1.png
    Greyscale


Motoyama (~106) teaches sensors (cameras) may be configured to collect information from users, objects positioned in front of the sensors, or objects placed inside locker compartments.  Luxor One teaches photgraphing the package (e.g., tracking number). It would have been obvious to combine before the effective filing date to combine collecting information from sensors and tracking number information,  as taught by Motoyama, with  scanning the tracking information,  as taught by Luxor One to effectively identify the location of the items, Luxor One [column 18 lines 38-39].

 


Claims 9, 22-24   is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama  (2016/0,216,106 A1) , Motoyama (`106)  hereon,  in view of  Lievens (US 10, 402, 775 B2) and  in further view of Biersdorfer (2014, Locking up Amazon Deliveries) 


Regarding Claim 9, (Currently Amended) 

Motoyama ~106 teaches:
The method of claim 5, further comprising [[,]] with the remote computing device: instructing, … , at least one of one or more delivery carriers to deliver the first parcel of the multiple parcels during the same first estimated delivery window; Application No.: 15/334,9157 Docket No.: A1174.70061US02 … prior to instructing the one or more delivery carriers to …  of the second parcel of the multiple  parcels: contacting [[the]] intended recipient of the multiple parcels to obtain the …;

Motoyama teaches monitoring the time period in which packages remain in a locker compartment . , Motoyama –(~106) [0364] –[0365] and Motoyama teaches a seller and/or a buyer may be charged fees if they let a package remain in the locker compartment longer than a specified time (e.g., if a buyer fails to pick up a package from a locker compartment for more than five days,)., Motoyama –(~106)  [0158]-[0160] 

Motoyama teaches multiple packages are delivered to them locker, Motoyama [0117],[0212]-[0216]

Motoyama [Figure 1], [Figure 11] illustrate the system

      Although highly suggested, Motoyama does not explicitly teach:
“… based on the delivery prioritization  … instructing, based on the delivery prioritization, at least one of the one or more delivery carriers to change the delivery time of the second parcel of the multiple parcels; and … delivery prioritization”

      Lievens teaches:
“… based on the delivery prioritization  … instructing, based on the delivery prioritization, at least one of the one or more delivery carriers to change the delivery time of the second parcel of the multiple parcels; and delivery prioritization …”

Lievens [column 16 lines 15-25], [column 15 lines 63-66], [column 1 lines 30-65]

Motoyama (~106) teaches monitoring the delivery and controlled access to lockers.  Lievens teaches determining, by a processer whether a particular attended delivery/pickup location to which a parcel is being directed has an ability to accept the parcel.  It would have been obvious to combine before the effective filing date to monitor the locker availability, as taught by Motoyama, with an adjustment of delivery of the parcel, as taught by Lievens, to have more efficient ways to deliver parcels to customers, Lievens [column 1 lines 22-25].


           Motoyama teaches:
and generating [[a]] … time-bound access code for the delivery [[time]] of the second parcel of the multiple parcels.

See above, Motoyama teaches generating access codes, and Motoyama teaches multiple parcels in the locker., Motoyama [0117],  [0158]-[0160] 


Although highly suggested Motoyama does not explicitly teach:
….  the second time-bound access code for the delivery [[time]] of the second parcel of the multiple parcels.


Biersdorfer teaches:
“… the second time-bound access code for the delivery [[time]] of the second parcel …”

Biersdorfer teaches when your package is delivered to your locker location, Amazon sends you a text or email message with a pickup code. Once you enter the code on the locker’s keyboard, the compartment with your package should pop open so you can collect your goods. For security reasons, a different pickup code is sent with each order.


Motoyama (~106) teaches monitoring the delivery and controlled access to lockers.  Lievens teaches determining, by a processer whether a particular attended delivery/pickup location to which a parcel is being directed has an ability to accept the parcel.  It would have been obvious to combine before the effective filing date to monitor the locker availability, as taught by Motoyama, with an adjustment of delivery of the parcel, as taught by Lievens, to have more efficient ways to deliver parcels to for a delivery time that may be changed, Lievens [column 1 lines 22-25]. Biersdorfer teaches deliver selecting Amazon locker for delivery. It would have been obvious to combine different pickup delivery of packages based on prioritization instruction, as taught by Motoyama and Lievens, with codes for each order, as taught by Biersdorfer to avoid missed attempt package delivery. [Biersdorfer]



Regarding Claim 22,  (Currently Amended) 

A system for securing delivery of parcels, the system comprising: a storage receptacle having an electronically-controlled locking mechanism, the storage receptacle comprising a wireless interface and one or more first processors, and at least one first storage medium comprising instructions which, when executed by the one or more [[ second]] first processors, cause the one or more first processors to carry out a first method comprising: receiving an access code for facilitating unlocking of the electronically-controlled locking mechanism of the storage receptacle, in response to confirming validity of the received access code, unlocking the electronically-controlled locking mechanism, detecting whether one or more expected parcels is within the storage receptacle, wherein detecting whether the one or more expected parcels are within the storage receptacle comprises:
 
[similar to claim 1 ], Motoyama [072]-[074],[0237]


detecting one or more identifying parameters of contents of the storage receptacle, and in response to determining that the one or more identifying parameters of the content of the storage receptacle match expected identifying parameters for the one or more expected parcels, determining that the one or more expected parcels are within the storage receptacle; 

[similar to claim 1 ], Motoyama [0117]

and in response to detecting that the one or more expected parcels are within the storage receptacle, locking the electronically-controlled locking mechanism; 

[similar to claim 1 ], Motoyama [0239]

at least one computing device configured to generate an access code and to transmit the access code via at least one network, the at least one computing device comprising one or more second processors and at least one second storage medium comprising instructions which, when executed by the one or more second processors, cause the one or more second processors to carry out a second method comprising: determining whether multiple parcels are to be delivered to the storage receptacle during a same  estimated delivery window; in response to determining that multiple parcels are to be delivered to the storage receptacle during the same estimated delivery window,


[similar to claim 1 ], Motoyama [0117], [0158]-[0160], [0152],[0215]-[0216]


  and that [[the]] storage receptacle dimensions of the storage receptacle are not in excess of [[the]] a total of the dimensions of the multiple parcels: [[,]] obtaining, from an intended recipient of the multiple parcels, a delivery prioritization of the multiple parcels;

[similar to claim 1 ], Motoyama [0179] – [0206], [Figure 7], [0216]
 
instructing, based at least in part on the delivery prioritization, at least one of the one or more delivery carriers to deliver a first parcel of the multiple parcels to the storage receptacle during the same  first  estimated delivery window; and

[similar to claim 1 ], Motoyama [0155] –[0160]


Although highly suggested Motoyama does not teach:
“… instructing based at least in part on the delivery prioritization, at least one of the one or more delivery carriers to deliver a second parcel of the one or more of the multiple parcels to the storage receptacle  …

Levins teaches:
“… instructing based at least in part on the delivery prioritization, at least one of the one or more delivery carriers to deliver a second parcel of the one or more of the multiple parcels to the storage receptacle during a second estimated delivery window different than the same first estimated delivery window; …” 

[similar to claim 1] , Lievens [column 16 lines 27-32], Lievens [column 11 lines 22-50], and

Lievens teaches wherein said one or more re-rerouting options are selected from the group consisting of: (1) re-routing said one or more parcels to a second attended delivery/pickup location, Lievens [column 16 lines 55-62], [column 15 lines 40-43], [column 1 lines 30-65]


Motoyama (~106) teaches monitoring the delivery and controlled access to lockers.  Lievens teaches determining, by a processer whether a particular attended delivery/pickup location to which a parcel is being directed has an ability to accept the parcel.  It would have been obvious to combine before the effective filing date to monitor the locker availability, as taught by Motoyama, with an adjustment of delivery of the parcel, as taught by Lievens, to have more efficient ways to deliver parcels to customers, Lievens [column 1 lines 22-25].

and a mobile computing device comprising at least one wireless communication radio, one or more third processors, and at least one third storage medium comprising instructions which, when executed by the one or more third processors, cause the one or more third processors to carry out a third method comprising:

[similar to claim 1], Motoyama [Figure 1], [Figure 11]


receiving, via the at least one wireless communication radio and from the at least one computing device, a first generated time-bound access code that is bound to the same first estimated delivery window, wherein the first generated time-bound access code facilitates unlocking of the electronically-controlled locking mechanism of the storage receptacle during the same first estimated delivery window for the delivery of the first parcel of the multiple parcels to the storage receptacle; transmitting, via the at least one wireless communication radio, the first generated time-bound access code to the wireless interface of the storage receptacle during the same estimated delivery window; 


Motoyama [088],[098],[0246]-[0247],[0158]-[0160] [Figure 10]   

Motoyama teaches:
receiving, via the at least one wireless communication radio and from the at least one computing device, …. window, … facilitates unlocking of the electronically-controlled locking mechanism of the storage receptacle during the … estimated delivery timing; and transmitting, via the at least one wireless communication radio, the second generated time-bound access code to the wireless interface of the storage receptacle during the … estimated delivery window.  
		
[similar to above ] Motoyama [0247],[0158] –[0160] 

Although highly suggested Motoyama does not explicitly teach:
 “… a second generated time-bound access code  that is bound to the second estimated delivery window… wherein the second generated time-bound access code ….second …”

Lievens teaches:
“… second estimated delivery window …”

Lievens [column 16 lines 27-32]

Motoyama (~106) teaches monitoring the delivery and controlled access to lockers.  Lievens teaches re-routing parcels being delivered to attended delivery/pickup locations that have no capacity and/or ability to take delivery of the parcels.  It would have been obvious to combine before the effective filing date to monitor the locker availability, as taught by Motoyama, with estimated delivery times for multiple parcels, as taught by Lievens to have more efficient ways to deliver parcels to customers, Lievens [column 1 lines 22-25].

Although highly suggested, Motoyama nor Lievens explicitly teaches:
“… a second generated time-bound access code  .…”

Biersdorfer teaches:
“… a second generated time-bound access code  ”


Biersdorfer teaches when your package is delivered to your locker location, Amazon sends you a text or email message with a pickup code. Once you enter the code on the locker’s keyboard, the compartment with your package should pop open so you can collect your goods. For security reasons, a different pickup code is sent with each order.


Motoyama (~106) teaches monitoring the delivery and controlled access to lockers.  Lievens teaches determining, by a processer whether a particular attended delivery/pickup location to which a parcel is being directed has an ability to accept the parcel.  It would have been obvious to combine before the effective filing date to monitor the locker availability, as taught by Motoyama, with an adjustment of delivery of the parcel, as taught by Lievens, to have more efficient ways to deliver parcels to for a delivery time that may be changed, Lievens [column 1 lines 22-25]. Biersdorfer teaches deliver selecting Amazon locker for delivery. It would have been obvious to combine different pickup delivery of packages based on prioritization instruction, as taught by Motoyama and Lievens, with codes for each order, as taught by Biersdorfer to avoid missed attempt package delivery. [Biersdorfer]


Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama  (US 2016/0,216,106 A1) , Motoyama (~106)  hereon,  in view of  Lievens (US 10, 402, 775 B2)  and in further view of Biersdorfer (2014, Locking up Amazon Deliveries)  and Studnicka  (US 2017/0,330,145 A1)


Regarding Claim 23,  (Currently Amended) 

The system of claim 22, wherein the first generated time bound access code is operative during the same first estimated delivery window … the first parcel  of the multiple parcels within the storage receptacle.  

[Same as above], Motoyama –(~106) [0237]-[238], [Figure 7],  
(The access code is deactivated once the door is closed.)

Although highly suggested, Motoyama does not explcility teach:
“…and is deactivated after detection of…”


Studnicka further teaches:
“… and is deactivated after detection of…”

Studnicka teaches the delivery service system provides a delivery confirmation and disables the access token, after determining that a successful delivery has occurred. This can inform a user not only that a secure delivery has taken place, but also that one or more access restrictions removed during the delivery have now been restored., Studnicka  [068] –[069]

Motoyama (~106) teaches monitoring the delivery and controlled access to lockers.  Studnicka teaches access tokens  associated with delivery.  It would have been obvious to combine before the effective filing date  monitoring the locker availability, as taught by Motoyama, with disabling the access token when a physical delivery if the item has been completed, as taught by Studnicka to determine a successful delivery., Studnicka [068]



Regarding Claim 24,  (Currently Amended) 

The system of claim 22, wherein the second generated time-bound access code is operative during the second estimated delivery timing and is deactivated after detection of the second parcel of the multiple parcels within the storage receptacle.

[Same as above], Motoyama –(~106) [0237]-[238], [0158]-[0160], [Figure 7],   and Studnicka  [068] –[069]  

Motoyama (~106) teaches monitoring the delivery and controlled access to lockers.  Studnicka teaches access tokens  associated with delivery.  It would have been obvious to combine before the effective filing date  monitoring the locker availability, as taught by Motoyama, with disabling the access token when a physical delivery if the item has been completed, as taught by Studnicka to determine a successful delivery., Studnicka [068]



Claims 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama  (2016/0,216,106 A1) , Motoyama (`106)  hereon,  in view of  Lievens (US  10, 402, 775 B2) and Bailey (US 2011/ 0,046,775 A1)

Regarding Claim 25,  (Currently Amended) 

The system of claim 22, wherein the second method further comprises determining whether the storage receptacle is in an operative state, wherein determining whether the storage receptacle is in an operative state comprises: determining, based … is in the operative state, wherein the determination of whether the storage receptacle is in the operative state is performed prior to 

Motoyama ~106 teaches multiple parcels/packages in a locker.,  where Motoyama –(~106) teaches if more than one package are stored in  a locker compartment, then physical characteristics of each package may be determined., Motoyama –(~106)    , Moyotama teaches , for example, if a buyer fails to pick up a package from a locker compartment for more than five days, then the buyer may be charged a fee to compensate a seller for the delay in receiving a payment for the selling the package to the buyer. (The 5 day period is a delivery window), Motoyama ~106 [0158]; 

Although highly suggested, Motoyama does not explicitly teach:

“… instructing the at least one of the one or more delivery carriers to deliver the first parcel of the multiple parcels during the same first estimated delivery window and/or prior to instructing the at least one of the one or more delivery carriers to deliver the  second of the multiple parcels during second time window …” 

Levins teaches:
“… instructing the at least one of the one or more delivery carriers to deliver the first parcel of the multiple parcels during the same first estimated delivery window and/or prior to instructing the at least one of the one or more delivery carriers to deliver the  second of the multiple parcels during second time window…” .


Lievens [column 1 lines 30-65]

Motoyama (~106) teaches monitoring the delivery and controlled access to lockers.  Lievens teaches re-routing parcels being delivered to attended delivery/pickup locations that have no capacity and/or ability to take delivery of the parcels.  It would have been obvious to combine before the effective filing date to monitor the locker availability, as taught by Motoyama, with estimated delivery times for multiple parcels, as taught by Lievens to have more efficient ways to deliver parcels to customers, Lievens [column 1 lines 22-25].

Motoyama ~106 does not explicitly teach:
“…. on battery diagnostic information associated with the storage receptacle, whether the storage receptacle … the second estimated delivery window …”

Bailey  teaches:
“… on battery diagnostic information associated with the storage receptacle, whether the storage receptacle …”

Bailey teaches the processing unit may further include a battery to provide power to the plurality of sensors and monitors, and at least one charge pad configured to recharge the battery and which is configured to contact contacts located along the conveyance path and a remote recharging station, Bailey [089]


Conclusion

The following prior at made of record and not relied upon is considered pertinent to Applicant’s disclosure: Grady (US 2017/0293,855) discloses a package room system with a sensor configured to receive data concerning a package.; and Motoyama (US 2016/0,027,261 A1), Motoyama  261 hereon, discloses  a digital locker.; Robinson (US  2015/0,106,291 A1) discloses  instructing the delivery driver to deliver the package to a different locker etc if  the package not fitting in any of the available locker. Corder (US 2014/0030603 A1)  teaches delivery confirmation and redirecting delivery to a nearby system. Techmoan (2014/ The Amazon Locker Experience) teaches delivery windows and access codes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624